Citation Nr: 0418023	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  01-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include bronchial asthma.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, to include a duodenal ulcer.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1943.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In a February 2003 decision, 
the Board denied the veteran's appeal as to all issues.  The 
veteran appealed that decision to the Unites States Court of 
Appeals for Veterans Claims (Court), and in November 2003, 
the Court vacated the Board's February 2003 decision.  This 
matter has now been returned to the Board for further 
appellate consideration.  

The Board notes that in a May 2004 written argument, the 
veteran's representative asserted that the veteran had been 
diagnosed with depression and anxiety and that such amounted 
to a new claim for service connection.  The veteran's 
representative also referred to the veteran's 
gastrointestinal and respiratory disabilities as secondary 
service-connection issues.  These matters have not been 
addressed by the RO and are hereby referred to the RO for any 
appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.





REMAND

The record in this action reflects that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The records in connection with the 
veteran's claim for SSA disability benefits have not been 
requested and/or associated with the claims folder; therefore 
a REMAND of this matter is necessary to ensure compliance 
with the duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




